Concur— Steuer, J. P., Capozzoli, Tilzer and Rabin, JJ.; McGivern, J., dissents in the following memorandum: I would mitigate the sentence by reducing *846it to an indeterminate term the minimum of which shall not be less than 10 years and the maximum of which shall not be more than 15 years. (Code Grim. Pro, § 543; Penal Law, § 2125.) Without any thought of palliating the guilt of the defendant, nor wish to extenuate the brutality of his crime, I feel the sentence (15-25 years) was excessive. I further think the construction placed on his past criminal record was unduly severe. The excessiveness of the sentence becomes patent when we measure it against the subject of the crime, $48, of which $24 was recaptured; and, no weapon was used in the perpetration of the hold-up. I note also that his eodefendant and accomplice in the deed, after pleading guilty to robbery in the second degree, was sentenced to an in determinate term at the Elmira Reception Center. The disparity between these two sentences is too enormous for comprehension.